Citation Nr: 0424627	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  94-45 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total rating for non-
service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1965 to December 1968.

The appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied an application to reopen a claim for 
service connection for a nervous disorder, including PTSD; 
and from its February 1999 rating decision that denied 
entitlement to a permanent and total rating for VA non-
service-connected pension purposes.  In May 2000, the Board 
remanded the claims for additional development; the Board 
also reviewed the claim for service connection for PTSD on a 
de novo basis.  The veteran has cancelled all prior requests 
for hearings before the RO and the Board.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT


1.  Evidence necessary for an equitable disposition of this 
appeal was requested.  The veteran has been notified of all 
of the legal and evidentiary requirements regarding this 
claim, including his responsibility to report for scheduled 
examinations.

2.  The veteran failed to report for a scheduled VA 
examination in December 2003 and has given no good cause for 
his failure to report or exhibited a willingness to report 
for a VA examination if another was scheduled.  




CONCLUSION OF LAW

The claim for a permanent and total rating for VA non-
service-connected pension purposes is denied as a matter of 
law.  38 C.F.R. § 3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the United States Army 
from November 1965 to December 1968.

The veteran filed a claim of entitlement to a permanent and 
total rating for VA non-service-connected pension purposes in 
August 2003.  

By letter dated in September 2003, the RO advised the veteran 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for pension, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was told that a VA 
examination may be scheduled and that he must report or that 
his claim may be denied.  The veteran was requested to 
provide authorization for the release of any private medical 
records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

In a November 2003 letter, the veteran was notified that a VA 
examination would be scheduled and that it was his duty to 
report or that his claim may be denied.  

The veteran was scheduled, but failed to report for a VA 
examination in December 2003.

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for pension shall be denied, without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2003).  In 
addition, when requested information is not furnished within 
one year claims are considered abandoned.  See 38 C.F.R. 
§ 3.158 (2003).
The United States Court of Veterans Affairs (Court) held that 
the burden was upon VA to demonstrate that notice was sent to 
the claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Although, in dicta, the Court stated that 
in the normal course of events it was the burden of the 
veteran to keep the VA apprised of his whereabouts, and that 
if he did not do so there was no burden on the VA to turn up 
heaven and earth to find him before finding abandonment of a 
previously adjudicated benefit.  Id.  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

The record documents that the veteran was notified by letter 
sent to his address of record discussing his responsibilities 
concerning his claim on two occasions following his 
application for pension in August 2003.  The January 2004 
statement of the case (SOC) also notified the veteran of the 
relevant law and regulations and advised him of the 
consequences of failing to report for an examination 
scheduled in conjunction with his claim.  The veteran has 
never responded with a willingness to report for an 
examination.  Therefore, the Board finds that additional 
efforts to schedule an examination would be futile.  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2003).  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not contacted the RO to attempt to re-schedule an 
examination, the Board is satisfied that the veteran failed 
to report to the scheduled December 2003 VA examination 
without good cause.  See 38 C.F.R. § 3.655.  For the reasons 
outlined above, the Board finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claim for pension benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).
ORDER

Entitlement to a permanent and total rating for VA non-
service-connected pension purposes is denied.


REMAND

The veteran described a series of stressors in correspondence 
filed with the RO in May 1992 and in his substantive appeal 
(filed in October 1994).  In June 2000, the RO requested 
verification of certain stressors from the U.S. Armed 
Services Center for Unit Records Research (USACURR), but this 
request did not include all of the stressors mentioned by the 
veteran.  In August 2003, the RO again requested that the 
veteran provide a list of specific stressors for use in 
seeking corroboration from the USACURR.  The veteran did not 
reply to this letter.  The RO should request corroboration of 
all of the stressors listed in the veteran's May 1992 
correspondence and his October 1994 substantive appeal.  The 
RO is also directed to a prior substantive appeal filed in 
connection with an earlier claim in October 1984, which also 
described in-service stressors.

Thereafter, the RO must make a specific determination, based 
upon the complete record, with respect to whether the veteran 
was exposed to a stressor or stressors in service, and if so, 
what was the nature of the specific stressor or stressors.  
If the RO determines that the record establishes the 
existence of a stressor or stressors, then the RO should 
arrange for the veteran to be afforded an examination by a 
board of two VA psychiatrists, if available, who have not 
previously examined him to determine the diagnoses of all 
psychiatric disorders that are present.  The veteran is 
reminded that the duty to assist is not a "one-way street," 
and that he should cooperate with the VA in securing relevant 
evidence, which in this case may include the performance of a 
VA psychiatric examination.  See Wood, supra.

Accordingly, the case is REMANDED for the following:

1.  The RO should review the claims 
file, especially the veteran's May 1992 
correspondence, his October 1994 
substantive appeal, and an October 1994 
substantive appeal from the veteran, and 
prepare a summary of the veteran's 
claimed in-service stressors.  This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should then be sent to the U. S. Armed 
Services Center for Unit Records 
Research (USASCURR), in an attempt to 
verify the veteran's claimed stressors.  
The USASCURR's review should include a 
search for any incident reports 
pertaining to the events detailed by the 
veteran.  A unit history should also be 
requested as part of the stressor 
development.  Information obtained 
should be associated with the claims 
folder.

2.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  The RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

3.  If, and only if, the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
then the RO should arrange for the 
veteran to be afforded an examination by 
a board of two VA psychiatrists, if 
available, who have not previously 
examined him to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiners the stressor or stressors that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the appellant was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.  If a diagnosis of PTSD is made, 
the examiners should specify (1) whether 
each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination report 
should include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests 
deemed necessary by the examiners, to 
include psychological testing and 
evaluation, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiners prior to the examination.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  After the requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
for service connection for PTSD on a de 
novo basis.  If the claim remains 
denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case 
describing all pertinent laws and 
regulations and the reasons for the 
decision, and the RO should afford the 
appropriate time for the veteran to 
respond thereto.  The case should 
thereafter be forwarded to the Board for 
further review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



